         Case 8:21-cv-00120 Document 1 Filed 01/21/21 Page 1 of 5 Page ID #:1



     Orly Taitz, ESQ
 1   CBL 223433
     29839 SANTA MARGARITA PKWY, STE 100
 2   RANCHO SANTA MARGARITA, CA 92688
     PH. 949-683-5411 FAX 949-766-7603
 3   ORLY.TAITZ@GMAIL,COM
     COUNSELOR FOR THE PLAINTIFF
 4

 5

 6   US DISTRICT COURT
     CENTRAL DISTRICT OF CALIFORNIA
 7   SANTA ANA DIVISION
 8

 9                                           )   Case No.: 8:21-cv-00120
     DEFEND OUR FREEDOMS                     )
10                                           )   DEFEND OUR FREEDOMS
     FOUNDATION,                             )   FOUNDATION V SENATOR CHUCK
11                                           )   SCHUMER AND VICE PRESIDENT
                  Plaintiff,                 )   KAMALA HARRIS
12                                           )
          vs.                                )
13                                           )
     SENATOR CHUCK SCHUMER IN                )
14
     HIS CAPACITY AS THE SENATE
15
     MAJORITY LEADER, VICE
16
     PRESIDENT KAMALA HARRIS IN
17
     HER CAPACITY OF THE
18
     PRESIDENT OF THE SENATE,
19
                  Defendants
20

21

22
       COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF TO
23
     VACATE AN UNCONSTITUTIONAL IMPEACHMENT AND REMOVAL
24
        FROM OFFICE SENATE TRIAL OF PRIVATE CITIZEN DONALD
25
                TRUMP, WHO NO LONGER HOLDS FEDERAL OFFICE
26

27

28

       Complaint to Vacate Unconstitutional Senate trial of Pvt. Individual Donald Trump 1
         Case 8:21-cv-00120 Document 1 Filed 01/21/21 Page 2 of 5 Page ID #:2




 1
                                      JURISDICTION
 2                This case brought under 28 USC 1331, Federal Question
 3
                                          PARTIES
 4

 5    Plaintiff, Defend Our Freedoms Foundation (Hereinafter "DOFF") is a California
 6
       Foundation. Multiple members of the foundation are among nearly 75 million
 7

 8      Americans, roughly half of the US voters, who voted for Donald Trump for
 9
      President in 2020 and intend to vote for him in 2024, and they argue that a senate
10
     trial for removal from office of Donald Trump after he already left office, is moot,
11

12     unconstitutional and utterly void of any legal basis, and aimed at depriving his
13
     voters, members of the DOFF foundation, of their first amendment right to vote for
14

15          him and have him elected in 2024 or at any other time in the future.
16
      Defendants are Senator Chuck Schumer (Hereinafter "Schumer") who is sued in
17

18
        his capacity as the Senate Majority Leader and Vice President Kamala Harris

19    (Hereinafter "Harris") who is sued in her capacity as the President of the Senate.
20
        Both Schumer and Harris are in charge of the unconstitutional trial of private
21

22   citizen Donald Trump to remove him from the position of the US President after he
23
                        already left the position of the US President
24

25                      ALLEGATIONS OF THE COMPLAINT
26

27

28

        Complaint to Vacate Unconstitutional Senate trial of Pvt. Individual Donald Trump 2
          Case 8:21-cv-00120 Document 1 Filed 01/21/21 Page 3 of 5 Page ID #:3




 1
     Forty Fifth President of the United States, Donald Trump, ended his presidency at

 2   12:00 Noon on 01.20.2021. Joe Biden has been sworn in as the Forty Sixth
 3
     President of the United States.
 4

 5   US Senate is currently seeking to try Donald Trump, a private individual, who is
 6
     no longer in office.
 7

 8   The US Constitution gives the US Senate the right to conduct a trial in only one
 9
     instance, under Article 2, Section 4 of the US Constitution, which states: "The
10
     President, Vice President and all civil Officers of the United States, shall be
11

12   removed from Office on Impeachment for, and Conviction of, Treason, Bribery,
13
     or other high Crimes and Misdemeanors." (emphasis added).
14

15   The plain language of the US constitution allows the US Senate to conduct trial of
16
     a sitting president, not a private individual, and gives it only one remedy,
17

18
     removal from office. It does not give the US Senate a constitutional right to try a

19   private individual who is no longer in office. A planned trial is unconstitutional
20
     and with no legal basis. This trial, based on admissions of the Senate majority
21

22   leader, is planned to prevent Donald Trump from running for office again
23
     https://www.reuters.com/article/us-usa-trump-impeachment-schumer/schumer-
24

25   says-senate-could-vote-on-barring-trump-from-running-for-office-again-
26
     idUSKBN29I33P. Such unconstitutional and illegal actions by the Senate will
27
     deprive the members of the Defend Our Freedoms Foundation of their
28

        Complaint to Vacate Unconstitutional Senate trial of Pvt. Individual Donald Trump 3
         Case 8:21-cv-00120 Document 1 Filed 01/21/21 Page 4 of 5 Page ID #:4




 1
     Constitutional First Amendment right for the political speech, namely, to vote for

 2   Donald Trump in future elections.
 3

 4

 5

 6
     PRAYER FOR RELIEF
 7

 8   WHEREFORE, the undersigned counsel respectfully requests this Honorable
 9
     Court to grant:
10
     1. Declaratory relief stating that according to Article 2 Section 4 of the US
11

12   constitution, the Senate Impeachment Trial allows the senate to ONLY remove the
13
     President or other official from office, it does not give the senate the right to try an
14

15   individual who is no longer in office. Individuals not in office can only be tried by
16
     federal or state prosecutors, if they committed any crimes.
17

18
     2. Injunctive relief- for this court to order the defendants to vacate the trial of

19   Donald Trump in the senate, as Mr. Trump is no longer in office and the senate has
20
     no jurisdiction and no legal or constitutional right to try him
21

22

23

24                                               Dated this 01.20.2021 1pm EST
                                                            ____________________________
25                                                          /s/ Orly Taitz, ESQ
                                                            29839 Santa Margarita, ste
26                                                          100
                                                            Rancho Santa Margarita, CA
27                                                          92688
                                                            ph 949-683-5411 fax 949-
28                                                          766-7603

        Complaint to Vacate Unconstitutional Senate trial of Pvt. Individual Donald Trump 4
      Case 8:21-cv-00120 Document 1 Filed 01/21/21 Page 5 of 5 Page ID #:5



                                                         orly.taitz@gmail.com
 1                                                       Counselor for the Plaintiff

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Complaint to Vacate Unconstitutional Senate trial of Pvt. Individual Donald Trump 5
